

Labor Contract


Party A: Shangji Online (Beijing) Network Technology Co., Ltd.
Address: 2nd Floor, Building 6, Yuquan Industry Huigu Park 3 Minzhuang Road,
Haidian District, Beijing
Legal Representative: CHENG Handong


Party B: WU Li (Employee)
Resident ID Card No.: 422201197809031346
Resident registration: Kaocheng City, Hubei Province
Contact Phone:


Based on the need of its business development, Party A will employ Party B as an
employee of the company.  Party A and Party B, through friendly consultation on
the equal basis, have reached the following agreement in accordance with the
relevant State labor laws and statutes and regulations.
 
Article I Term of the Contract
 
1.           The two parties agree that the term of this contract shall be based
on  (1) of the following:
 
(1)           Fixed term: 3 years from May 1, 2009 to April 30, 2012 (excluding
probation period)
 
(2)           Unfixed term:
 
(3)           Term as required for completion of the assignment:
 
Article II Post and Scope of Work
 
2           Based on Party A's need, Party B will be employed and posted in the
media department for media work; Party A shall have the right to promote Party B
or adjust Party B's department or position based on the business need and on
Party B's ability and performance.  Party B must not refuse any change and
arrangement made by Party A,  and must perform the duties required of the new
post and accept the salary after such change; such change in post and salary
will be specified on the "Change and Adjustment Form."


3.           Party B must complete the quantity of work or tasks as required by
Party A, meet the quality standards and take good care of the office items and
office equipment within his working environment;


Article III Work Hours, Holidays and Vacation
 
4.           Pursuant to the relevant State regulations, Party A adopts the
5-day work week, with the number of working hours not more than 44 hours per
week;
 
 
 

--------------------------------------------------------------------------------

 


5.           Party A may arrange Party B for work in extended  hours or overtime
work based on its business need and in accordance with the provisions of
relevant laws;


6.           Party A will protect Party B's right to have rest and Party B is
entitled to off days, holidays, marriage/bereavement days off and maternity
leave in accordance with the law;
 
Article IV Compensation
 
7.           Party A will determine Party B's salary compensation and payment
method according to the company's salary rate standard and evaluation method and
in consideration of Party B's work performance in his post.  Party B's salary
will be adjusted based on his achievement at work, its post and the company's
operation conditions; however, his salary shall not be lower than the minimum
salary standard set by the local government.  Party B must be responsible for
his personal income tax levied on this salary income and Party A will withhold
and pay such personal income tax on his behalf.


Employee salary is the company's confidential information and each employee
shall have the obligation to keep it confidential and shall not reveal it.  If
any employee is found to have revealed such information, the company reserves
the right to take actions, including economic penalty of up to the total of the
employee's previous 12-month's salary and dismissal.


8.           If Party A arranges work in extended hours or overtime work for
Party B, such arrangement must be handled in reference of the "Employee
Handbook."
 
Article V Insurance and Benefits
 
9.           During the term of the contract, Party A must process medical
insurance, pension insurance, unemployment insurance and workmen compensation
insurance for Party B in accordance with the relevant State regulations.  If
Party B will participate in social labor insurance, Party A will deduct from his
salary the amount for which he is personally responsible.


10.           During the term of the contract, Party B is entitled to other
benefits set forth in the "Employee Handbook."


11.           If Party B contracts occupational disease or is injured at work,
his salary and medical insurance will be handled in accordance with the relevant
regulations of the State and Beijing government;


12.           If Party B is ill or is injured outside of work, his salary and
medical insurance will be handled in accordance with the relevant regulations of
the State and Beijing government; however, cases of Party B's self-mutilation,
contracting disease or being injured not because of work, or any  injury or
sickness as a result of his violating State laws and statutes are excepted;
 
 
3

--------------------------------------------------------------------------------

 


13.           If Party B has already contracted certain disease, such that he
does meet the health standard required of the Party A's post, and Party B
withholds such information, he must be responsible for all the resulting
expenses.



Article VI Rights and Obligations
 
14.           Party A's Rights
 
(1)           Party A has the right to formulate company rules and policies as
standards for Party B's behavior in accordance with the law and statutes and
supervise their implementation; Party A has the right to administer penalty if
Party A violates the company's rules and regulations;
 
(2)           Provide education and training to Party B and supervise Party B in
completing the required tasks according to the duties of his post.
 
(3)           During the term of the contract, Party A has the right to change
or adjust Party B's post based on the business need;


15.           Party A's Obligations
 
(1)           Party A must conduct its business activities in accordance with
and adherence to the relevant PRC laws and statutes;
 
(2)           Party A must abide by the State laws and statutes, establish
company rules and policies and provide to Party B training on lawful behavior
and disciplines, professional ethics and technical skills;
 
(3)           Party A must provide to Party B work environment, working
condition, equipment and tools required for Party B's work.


16.           Party B's Rights
 
(1)           Party B is entitled to labor protection, insurance and vacations
from Party A;
 
(2)           To receive compensation, bonus and subsidies in accordance with
certain regulations;
 
(3)           To request mediation, arbitration or resort to legal proceedings
in the event of any disputes during the term of the contract;


17.           Party B's Obligations
 
(1)           Party B must comply with the PRC laws and statutes, follow the
company's rules and policies and abide by the labor disciplines;
 
(2)           Party B must have his own personal computer while working at the
company and guarantee that all the software programs therein are duly licensed;
Party B shall be responsible fro all the disputes, conflicts and legal
liabilities arising from the use of such software programs;
 
(3)           During the term, and within one year after the dissolution, of
this contract, Party B shall maintain confidentiality on all the company's
commercial secrets and shall not use, or allow others to use or reveal to
others, Party A's technological and operational information; Party B shall not
engage in any part-time work for other companies and any work that competes with
the company's business; "Others" include:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Anyone within the company not authorized by Party A to receive or
use such information.
 
(b)           Anyone outside the company not authorized in writing by Party A to
receive or use such information.
 
(4)           Within one year after the dissolution of this contract, Party B
shall not access or provide to a third party any information regarding Party A's
customers or clients obtained during the term of his employment.
 
(5)           When leaving his post, Party B must perform proper handover work
and return to Party A all the records, notebooks and other material related to
his field of work, including photo copies and software programs, to Party A;



Article VII Liability for Breach
 
18.           During the term of the contract, any of the following acts by
Party B shall be considered a breach:
 
(1)           Dissolving this contract without authorization and prior notice;
 
(2)           Violating Party A's labor disciplines or operation policies;
 
(3)           Engaging in his own business of similar nature or accepting
employment appointment at other companies in the similar business that compete
with Party A;
 
(4)           Revealing the company's commercial secrets;
 
(5)           Other actions in violation of the provisions herein.
 
Upon the occurrence of any of the above, Party A shall have the right to suspend
the payment of Party B's salary and demand Party B to be responsible for all the
resulting loss.



Article VIII Revisions, Renewal, Termination and Dissolution of the Labor
Contract
 
19.           Revision of the Labor Contract
 
Party A and Party B may revise certain relevant contents herein under the
following circumstances:
 
(1)           Party A changes its business or adjusts its operation projects;
 
(2)           Party A and Party B both agree through consultation and on
condition of not harming the interest of the State and that of both parties;
 
(3)           When certain provisions of the law or policies are revised or
voided;


20.           Renewal of the Labor Contract
 
Toward the expiration of the term of this contract, if Party A has business need
and Party B submits an application, this contract can be renewed after
consultation between the two parties; the both parties hereto must express
intent for renewing the contract 30 days prior to the expiration hereof.  This
contract naturally terminates if the two parties fail to reach agreement
regarding its renewal.


21.           Termination of the Labor Contract
 
(1)           When the term hereof expires or the tasks hereunder are completed,
the performance of this contract is terminated;
 
 
5

--------------------------------------------------------------------------------

 
 
(2)           When any occurrence of Force Majeure renders it impossible to
perform this contract;
 
(3)           Upon confirmation by government authorities that Party A ceases to
conduct its business, is shut down due to the expiration of the term of its
joint operation or joint venture, declares or faces bankruptcy and is in the
legally mandated reorganization period;


22.           Dissolution of the Labor Contract
 
(1)           This contract can be dissolved when both parties agree after
consultation;
 
(2)           If Party B issues written notice 30 days in advance to Party A,
this contract may be dissolved;
 
(3)           Upon the occurrence of any of the following, Party A may dissolve
this contract:
 
(a)           Party B seriously violates the company's labor disciplines or
rules and policies, is negligent of his duties, engages in fraud, thus causing
material harm to the company's interest;
 
(b)           Party B establishes labor relationship with other companies during
his term of this contract, thus causing material interference with performing
his tasks and, when Party A's demands, refuses to correct his actions;
 
(c)           Party B causes Party A, by deceptive and fraudulent means, to
enter into or revise this contract contrary to Party A's true intent;
 
(d)           Party B reveals Party A's technical and operational information
during his term of employment;
 
(e)           Party B is pursued for criminal liabilities according to the law;
 
(4)           Upon the occurrence of any of the following, Party A may dissolve
this contract after issuing a written notice to Party B 30 day in advance or
after paying Party B one month's salary:
 
(a)           After required  period of treatment for illness or injury not
related to work, Party B is unable to perform his original work and other work
arranged by Party A;
 
(b)            Party B is incompetent for his work and is still incompetent
after receiving training or changing of his post;
 
(c)           The occurrence of change in the objective situation, on which the
execution of this contract is predicated, that renders it impossible to perform
this contract, and the two parties fail to reach agreement on the revision of
this contract after consultation.
 
(5)           In any of the following circumstances, Party A cannot dissolve
this contract pursuant to provision 22.(4):
 
(a)           Party B is doing work with occupational disease hazard and has not
received health checkup before leaving his post, or is suspected to have
contracted occupational disease and is in the treatment or observation period;
 
(b)           It is confirmed that Party B has lost, or partially lost, his
ability to work as a result of contracting occupational disease or suffering
work-related injury;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Party B is in the required period of treatment for illness or
injury not related to work;
 
(d)           Female employee during period of pregnancy, labor or maternity;
 
(e)           Party B has worked continuously for 15 years and in less than 5
years from the legal retirement age;
 
(f)           In other situations specified by the relevant provisions of the
law and administrative statutes.



Article IX Resolution of Labor Disputes
 
23           All disputes arising from the performance of this contract must be
submitted to the company's Labor Disputes Mediation Committee for mediation; if
mediation fails and one of the parties hereto requests, any dispute must be
submitted in writing to the competent Labor Dispute Arbitration Commission for
arbitration within 60 days after its occurrence; if one party is not satisfied
with the determination from the Commission, it may resort to legal proceedings
at the people's court of Party A's location.



Article X Other Provisions
 
Article XI Miscellaneous
 
24           Other matters not covered herein should be handled or settled
through consultation between the two parties in accordance with the relevant
State law, statutes and regulation and with the rules and polices set forth in
the "Employee Handbook."


25.           This contract is in duplicates, with one to each party.



Party A: /seal/ Shangji Online (Beijing) Network Technology Co., Ltd.
Legal Representative:
May 1, 2009


Party B: /s/ WU Li
May 1, 2009
 
 
7

--------------------------------------------------------------------------------

 

